IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


K.W.                                        : No. 49 MM 2017
                                            :
                                            :
              v.                            :
                                            :
                                            :
S.L. & M.L.                                 :
                                            :
                                            :
              v.                            :
                                            :
                                            :
G.G.                                        :
                                            :
                                            :
PETITION OF: S.L. & M.L.                    :


                                       ORDER



PER CURIAM

       AND NOW, this 1st day of May, 2017, the Application for Nunc Pro Tunc Relief is

DENIED.